Exhibit 10.12B

FIRST PACTRUST BANCORP, INC.

2011 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO.             

This Option is granted on             , 20         (the “Grant Date”) by First
PacTrust Bancorp, Inc., a Maryland corporation (the “Corporation”), to
             (the “Optionee”), in accordance with the following terms and
conditions:

1. Option Grant and Exercise Period. The Corporation hereby grants to the
Optionee a Non-Qualified Stock Option (“Option”) to purchase, pursuant to the
First PacTrust Bancorp, Inc. 2011 Omnibus Incentive Plan, as the same may be
amended from time to time (the “Plan”), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of              shares (the
“Option Shares”) of the voting common stock of the Corporation (“Common Stock”)
at the price of $             per share (the “Exercise Price”). A copy of the
Plan, as currently in effect, is incorporated herein by reference and is
attached to this Agreement. Capitalized terms used herein which are not defined
in this Agreement shall have the meanings ascribed to such terms in the Plan.

This Option shall be exercisable only during the period (the “Exercise Period”)
commencing on the date(s) set forth in Section 2 below, and ending at 5:00 p.m.,
Pacific time, on the date 10 years after the Grant Date, such later time and
date being hereinafter referred to as the “Expiration Date,” subject to earlier
vesting and/or earlier expiration pursuant to Sections 5 and 7 below.

2. Method of Exercise of This Option. This Option may be exercised during the
Exercise Period with respect to not more than the cumulative number of Option
Shares set forth below on or after the date(s) indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of
Option Shares to be purchased.

Cumulative Number of Option

Shares Exercisable

Date

The notice of exercise of this Option shall be in the form prescribed by the
Committee and directed to the address set forth in Section 10 below. The date of
exercise is the date on which such notice is received by the Corporation. Such
notice shall be accompanied by payment in full of the aggregate Exercise Price
for the Option Shares to be purchased upon such exercise. Payment shall be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having an aggregate Fair Market Value at the time of exercise equal
to the aggregate Exercise Price or (iii) by a combination of (i) and (ii). In
addition, the Corporation may establish a cashless exercise program in
accordance with applicable laws and regulations. Promptly after such payment,
subject to Section 3 below, the Corporation shall issue and deliver to the
Optionee or other person exercising this Option a certificate or certificates
representing the shares of Common Stock so purchased, registered in the name of
the Optionee (or such other person), or, upon request, in the name of the
Optionee (or such other person) and in the name of another in such form of joint
ownership as requested by the Optionee (or such other person) pursuant to
applicable state law. In lieu of issuing a certificate or certificates
representing the shares of Common Stock so purchased, the Corporation may cause
such shares to be credited to a book entry account maintained by the Corporation
(or its transfer agent or other designee) for the benefit of the Optionee or
other person exercising this Option, including any joint owner as provided in
the immediately preceding sentence.



--------------------------------------------------------------------------------

3. Delivery and Registration of Shares of Common Stock. The Corporation’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or any other Federal, state or local securities
law or regulation. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or regulation.
The Company shall not be required to deliver any shares upon exercise of this
Option prior to (i) the admission of such shares to listing on any stock
exchange or system on which the shares of Common Stock may then be listed and
(ii) the completion of such registration or other qualification of such shares
under any state or Federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

4. Nontransferability of This Option. This Option may not be sold, transferred,
pledged assigned or otherwise alienated or hypothecated, other than: (i) upon
the Optionee’s death, to the person designated as the Optionee’s Beneficiary or,
if no Beneficiary has been properly designated by the Optionee, by will or by
the laws of descent and distribution, (ii) pursuant to a Qualified Domestic
Relations Order or (iii) by gift to any member of the Optionee’s immediate
family or to a trust for the benefit of one or more of the Optionee’s immediate
family members. During the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee or a person acting with the legal authority of
the Optionee unless it has been transferred as permitted hereby, in which case
it shall be exercisable only by such transferee. For the purpose of this
Section 4, an Optionee’s “immediate family” shall mean the Optionee’s spouse,
children and grandchildren.

In the event this Option is transferred as permitted by this Section 4, the
person to whom this Option has been transferred may exercise this Option to the
extent this Option would have been exercisable by the Optionee if the Option
were not so transferred. The provisions of this Option shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Corporation and any person acting with the legal authority of
the Optionee or to whom this Option is transferred in accordance with this
Section 4.

5. Termination of Service. The exercisability of this Option following a
termination of the service of the Optionee shall be as and to the extent
provided in Sections 6.8 and 6.9 of the Plan. In no event shall this Option be
exercisable following the Expiration Date.

6. Adjustments for Changes in Capitalization of the Corporation. In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, share combination or other change in the
corporate structure of the Corporation affecting the shares of the Corporation’s
Common Stock, such adjustment shall be made in the number and class of shares
covered by this Option and Exercise Price of this Option as shall be determined
to be appropriate and equitable by the Committee to prevent dilution or
enlargement of rights; and provided that the number of shares subject to this
Option shall always be a whole number.

7. Effect of Change in Control. If a Change in Control shall occur, this Option
shall (to the extent it is not then so exercisable) become exercisable in full
and remain so exercisable for the remainder of its term, subject to Sections 6.8
and 6.9 of the Plan. Notwithstanding the foregoing this Option shall not become
exercisable to the extent that it has previously been exercised or otherwise
terminated.

8. Stockholder Rights Not Granted by This Option. The Optionee is not entitled
by virtue hereof to any rights of a stockholder of the Corporation or to notice
of meetings of stockholders or to notice of any other proceedings of the
Corporation.

9. Withholding Tax. The Corporation shall have the power and the right to deduct
or withhold, or require the Optionee to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to this Option.

10. Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of First PacTrust Bancorp, Inc., 18500
Von Karman Avenue, Suite 900, Irvine, California 92612. Any notices hereunder to
the Optionee shall be delivered personally or mailed to the Optionee’s address
noted below. Such addresses for the service of notices may be changed at any
time provided written notice of the change is furnished in advance to the
Corporation or to the Optionee, as the case may be.



--------------------------------------------------------------------------------

11. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be final and
conclusive upon the Optionee or the Optionee’s legal representatives with regard
to any question arising hereunder or under the Plan.

12. Optionee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Corporation or any Subsidiary to terminate the
Optionee’s employment or service at any time, nor confer upon the Optionee any
right to continue in the employ or service of the Corporation or any Subsidiary.

13. Optionee Acceptance. The Optionee shall signify his acceptance of the terms
and conditions of this Option by signing in the space provided below and
returning a signed copy hereof to the Corporation at the address set forth in
Section 10 above.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  FIRST PACTRUST BANCORP, INC. By:    

 

  ACCEPTED:           (Street Address)       (City, State and Zip Code)